DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 2/9/2022.
Claims 1-25 are presented for examination. Claims 1, 3, 5, 9, 11, 16 and 21 have been amended. 
Applicant’s amendments to the specification and claims have overcome drawing objection, specification objection and claim objection set forth in the non-Final Office Action mailed 11/9/2021.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, the intended meaning of “one or more returned credits” at line 8 is not clear. Based on the plain meaning of the limitation, this particular limitation can be interpreted as the claimed returned credit(s) can be one single credit OR multiple credits. However, Applicant stated “[O]ne cannot simply give, for example, a single returned credit to three consumers” at 2nd paragraph of page 10 from the Remarks submitted by 2/9/2022. If the intended meaning of the limitation can be single or multiple returned credit(s), then this particular statement from the Remarks is incorrect. If the intended meaning of the limitation must be one single returned credit, then the language of “one or more returned credits” from line 8 is incorrect.
Note: the single credit or multiple credits here from Applicant’s invention should mean single credit counter and multiple credit counters instead of single credit is defined as the value of credit counter is 1 and multiple credits is defined as the value of the credit counter is greater than 1 (see “combines the two credits into a single credit” from [0063] and “when to combine the multiple returned credits into the single producer credit” from [0064] of the specification). If “a does Applicant intend to mean the claimed returned credit must be interpreted as the value of the returned credit must be not greater than 1? 
In additional, the intended meaning of “multiply a number of the one or more returned credits by a first factor” at lines 12-13 is not clear. According to the plain meaning of the language, the related limitation would require making a multiplication operation on the returned credit and the first factor. Using the example described by Fig. 4A for a better explanation, the returned credit is 1 credit and the first factor indicative of a number of consuming compute building blocks is 2 at this particular example. Thereby, the result of “multiply a number of the one or more returned credits by a first factor” is 2. Based on steps 614-616 of Fig. 6 and [0096]-[0097] from the specification, after performing the claimed multiplication action, the invention would send a consumer credit to each of the two consumers. Furthermore, based on [0075], the consumer credit indicates the number of available space/slot for the corresponding consumer to read. If the consumer credit sent to each of the two consumers is 2, then such credit does not reflect the actual/correct number of available space/slot for each consumer to read. If the consumer credit sent to each consumer is 1, then the system has to either sending the original returned credit to each of the consumer or dividing the result of “multiply a number of the one or more returned credits by a first factor” by the first factor to get 1 credit to send to each of the two consumers; however if so, then examiner or one with ordinary skill in the art would not understand why the invention would perform the claimed multiplying action/step if the invention needs to send the original returned credit directly or to perform a division action after the multiplication action (the multiplication action is multiplying the returned credit by the number of consumers and the division action is dividing the result of the multiplication action by the number of consumers, and thus the result of the division action is still the original returned credit before performing the claimed multiply).
For the purpose of examination, examiner interprets the claimed limitation as the following: replicate the returned credit by a first factor times (such as, using the returned credit is 1 and there are two consumers described by Fig. 4 as example, the claimed limitation would replicate the returned credit of 1 twice to get two 1 credit. Thereby, the invention is able to send each of the two consumers 1 credit).
Note: if Applicant also agrees such interpretation, then Applicant is suggested to amend the corresponding descriptions about multiplying from the specification to certain similar language to imply it is replicating the returned credit for a number of times indicated by the number of consumers for the corresponding producer. 
Claims 2-8 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 9, Claim 9 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 10-15 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 16, Claim 9 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 17-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 21, Claim 21 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 22-25 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 recites function of generating/modifying data (i.e., the limitation related to “multiply a number of the one or more returned credits by a first factor”. Note: the limitation “multiply a number of the one or more returned credits by a first factor” here based on 35 U.S.C. 112(b) rejections set forth above is interpreted as duplicate the returned credit by a first factor times) based on mental processes (i.e., evaluation or judgment of 
Noe: the plaining meaning interpretation of limitation “multiply a number of the one or more returned credits by a first factor” is considered as performing a multiplication operation on the returned credit and a first factor to generate a result, such limitation is considered as mathematical concepts. Like mental processes, mathematical concepts have been found by the courts to be abstract too.

The additional limitations like “communication processor”, “a producing compute building block”, “a credit generator”, “buffer”, “a compute ring device” “a source identifier”, “a consuming compute building block” and “a duplicator” are merely use computer and computing devices/resources as a tool to perform the abstract idea of Claim 1 explained above. The additional limitations like “receive configuration information” and “generate a number of credits” are merely data gathering which is adding insignificant extra-solution activity to the judicial exception. The additional limitations “to facilitate multi-consumer data streams between the producing compute building block and multiple consuming compute building blocks in a computing device” is merely generally linking the use of the judicial expectation to a particular technological environment or field of use. 
In this way, none of the additional limitations indicative of integration the abstract into a practical application. Thereby, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.



For other additional limitations like “receive configuration information”, “generate a number of credits” and “to facilitate multi-consumer data streams between the producing compute building block and multiple consuming compute building blocks in a computing device” are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The followings are some evidences to show such well-understood, routine, conventional activities.

Fig. 5, lines 36-38 of col. 10 and lines 39-45 of col. 11 from Mrazek et al. (US Patent 9367487 B1. This reference was cited at the previous office action) discloses: there is a producer credit for a producer component indicating the number of spaces/slots of memory for the producer to be wrote and a consumer credit for a consumer component indicating the number of spaces/slots of memory for the consumer to be read. Such concepts/features here would inherently require receiving configuration information indicating number of available spaces/slot of the memory for the producer to be wrote and generate corresponding produce credit for the producer; otherwise the producer credit would not indicate the number of spaces/slots of memory for the producer to be wrote correctly. In addition, since there is a process of generating corresponding produce credit for the producer, then it facilitates multi-consumer data streams between the producer and multiple consumers in a computing device.
[0025] from Nalluri et al. (US PGPUB 20140160138 A1. This reference was cited at the previous office action) discloses concepts of source engine use credits information to indicate the number of slot/space that the source engine available to send to the target engine: source engine. Similar to the explanation above for reference Mrazek et al., the system of Nalluri et al. also needs to receive certain information indicating the number of slots/space available for the source engine to process and generate such credit information to make such credit information available for the source engine to perform the further processes, otherwise the credit information does not indicate the correct number of slots/spaces for the source engine. Similarly, since it must to generate a producer credit for the producer component of the source engine, then it facilitates multi-consumer data streams between the producer component of the source engine and multiple consumer components of the target engine in a computing device, such as, see “As a result, there may be multiple producers and consumers messaging each other using semaphore signaling” from [0031].
In this way, none of the additional limitations are indicative of an inventive concept at step 2B analysis of 2019 PEG.
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 2-8 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
an abstract idea) without significantly more.

Similar to Claim 1, Claim 3 further recites generating/modifying a single producer credit based on mental processes (i.e., evaluation or judgment of “the source identifier identifies the returned credit originates from the computing compute building block”) that is considered as abstract idea. The additional limitation “an aggregator” is merely use computer and computing devices/resources as a tool to perform the abstract idea of Claim 3 explained above which is neither indicative of integration the abstract into a practical application nor indicative of an inventive concept. Thereby, Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

For Claim 4, Claim 4 further recites mental process (i.e., evaluation or judgement of “query a computer to determine when to combine the multiple returned credits into a single producer credit”) and mathematical concepts (i.e., “the counter is to increment”). Both of mental process and mathematical concepts have been found by the courts to be abstract. The additional limitation “the aggregator” is merely use computer and computing devices/resources as a tool to perform the abstract idea of Claim 4 explained above which is neither indicative of integration the abstract into an abstract idea) without significantly more.

For Claim 5, the limitations are merely further explaining what the produce compute building block is doing. Such limitations do not change the nature of the abstract idea or related other additional limitations. Thereby, Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

For claim 6, similar to Claim 1, the additional limitation “send a credit to each of the number of consuming compute building blocks” from Claim 6 is merely data gathering which is adding insignificant extra-solution activity to the judicial exception and simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Thereby, Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Figs. 5-6 and lines 28-30 of col. 16 from Mrazek et al. (US Patent 9367487 B1. This reference was cited at the previous office action) discloses: the credit producer 524 transmits the received credit to the credit consumer 512 and the destination counter 510 in the source credit interface 502 via the credit path 526
Fig. 4 and [0078] from SEO (US PGPUB 20170177491 A1. This reference was cited at the previous office action) discloses: the source module sends a credit to the target module.

Regarding to Claim 9, Claim 9 is a product claim recites same processes as the system Claim 1, and thus Claim 9 also recites abstract idea has been found by the courts. Except for the similar additional limitations explained by the rejection of Claim 1 above, the other additional limitations from Claim 9 like “a non-transitory computer readable storage medium” is merely use a computer or computing device as a tool to perform the abstract idea. Thereby, similar to Claim 1, Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 10-15 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 10-15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 2-6 and 8 above respectively.

Regarding to Claim 16, Claim 16 is a method claim recites same processes as the system Claim 1, and thus Claim 16 also recites abstract idea has been found by the courts. There is no other additional other limitations as explained at the rejection of Claim 1 above for Claim 16. Thereby, similar to Claim 1, Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 17-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 17-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 3-6 above respectively.

Regarding to Claim 21, Claim 21 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 22-25 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 22-25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 3-6 above respectively.

Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The allowable claim limitations for Claim 1 as example are “a source identifier to analyze a returned credit to determine whether the returned credit originates from the producing compute building block or a consuming compute building block; and a duplicator to, when the returned credit originates from the producing compute building block, multiply the returned credit by a first factor, the first factor indicative of a number of consuming compute building blocks identified in the configuration information”.

As explained at the previous office action, none of the recorded references alone or in combination would disclose the concept of determining the returned credit is returned from a producer side, i.e., the returned credit is a producer credit, in response to such determination, duplicating the returned credit to generate a number of replicas of the returned credit, wherein the number of replicas is determined based on the number of corresponding consumers of the producer which returned the returned credit. Some of the references above alone or in combination only discloses generating number of replicas of credits or semaphores for the producer in order to sending those number of replicas to associated consumers in order to make each of the associated consumers would have a corresponding credit or semaphore that indicates available space/slot/buffer to read. However, such generation is not performed in response to the producer to return a credit and determining the obtained returned credit to be returned from the producer side instead of from the consumer side.

Response to Arguments
Applicant’s arguments, filled 2/9/2022, with respect to rejections of Claims 1-25 under 35 U.S.C. 112(b) have been full considered but they are not persuasive.

Applicant’s arguments at page 10 are summarized as the following:
“One cannot simply give, for example a single returned credit to three consumers, because there is only one to give. For example, …. where one of the two credits is provided to the first consume r and the second of the two credits is provided to the second consumer. In light of at least this description, persons of ordinary skill in the art would have no trouble nd paragraph of page 10 from the Remarks)

The examiner respectively disagrees.
First of all, it not clear that “a single returned credit” from Applicant’s statement actually means the value of the returned credit counter is 1 OR there is one single returned credit counter (no matter the value of the counter is 1, 3 or 1000) instead of multiple counters. If it actually means the value of the returned credit counter is 1, all of the examples or explanations from Applicant at the argument seem like only use the value of the returned credit is 1 without considering examples of the value of the returned credit can be equal to or greater than the number of consumers, then does Applicant would actually limit or interpret the related claimed limitations to be something like the value of the returned credit has to be 1 or less than the number of the consumers. For example, if the value of the claimed returned credit is 3 and there are three consumers, then one with ordinary skill in the art would simply and easily gives 1 value of credit to each of the three consumers without performing the claimed multiply process or operation which makes Applicant’s argument to be incorrect. Actually, even the value of the claimed returned credit is 1 and there are three consumers, then one with ordinary skill in the art can still give 1 value of credit to one of three consumers and give 0 value credit to two other consumers OR give 1 value of credit to each of the three consumers via performing a duplication operation to duplicate the returned credit to three returned credit counters that each counter has value of 1.



Furthermore, as explained at the corresponding 112(b) rejection above, for the example of [0062] from the specification that Applicant used at the Remarks, one with ordinary skill in the art would need to perform a division operation after performing the claimed multiply operation to diving the result of the claimed multiply operation by the claimed first factor, i.e., the number of claimed consuming compute building blocks, in order to figure out sending how many credits to each of the consumers. If so, then such parameter would be restored to the original value before performing the claimed multiply step which results same single credit that cannot be simply given to the consumers.
Therefore, Claims 1-25 are rejected. 

Applicant’s arguments, filled 2/9/2022, with respect to rejections of Claims 1-25 under 35 U.S.C. 101 have been full considered but they are not persuasive.

Applicant’s arguments at pages 11-13 are summarized as the following:
“For example, like the patent eligible claim 2 of Example 37 (Relocation of Icons on a Graphical User Interface) provided by the USPTO, claim 1 presented herein does not recites a mental process that can be practically performed in the human mind, and also does not recites “any method of organizing human activity, such as a fundamental economic concept or managing interactions between people.” As result, claim 1 does not set forth a judicial exception. Claim 1 is, therefore, patent eligible at Prong One of the Revised Step 2A”.
“claim 1 of the instant application sets forth a credit generator to generate a number of credits for the producing compute building block corresponding to the configuration information to facilitate multi-consumer data streams between the producing compute building blocks and multiple consuming compute building blocks in a computing device. The claimed credit generator is structed to implement a practical solution to the problem of multi-consumer data streams in a computing device. For example, in computing devices with multiple consumer nodes that generate multi-consumer data streams, it can be difficult to configure/compile a graph to perform a workload because not all of the consumer node will execute synchronously” (see last paragraph of page 12 from the Remarks).

The examiner respectively disagrees.
First of all, the corresponding limitations from Claim 1 was and currently is rejected under 112 (b) to be interpreted as different meaning from its plain meaning. Applicant disagreed with such 112(b) rejection and examiner’s interpretation on the corresponding claim limitations. Such claim limitations are “multiply a number of the one or more returned credits by a first factor”. As explained at the corresponding 101 rejection section, examiner explained such multiply limitation under its plain meaning is abstract idea of mathematical concepts. Thereby, examiner did not understand how could Applicant argue about the 112 (b) rejection made for multiply limitation is improper but at the same time arguing the multiply limitation is not considered as reciting abstract idea. According to the corresponding 112(b) rejection, examiner interprets the claimed multiply limitation as duplicating the returned credit a number of times based on the factor of number of consumer building components. It is reasonable to considered such duplication operation as abstract idea that performed in mentally or with a pen and paper (note: based on the Federal Register, Vol. 84, No. 4, 1/7/2019, steps/actions performed by a human, mentally or with pen and paper can be considered as abstract idea, see page 52 of the Federal Register). In addition, the limitation of “determine whether the one or more returned credits originate from the producing computing building block or a computing computer building block” is considered as step/action of evaluation, judgment and etc. that is performed by mentally in human mind (note: based on [0061] from the specification, such determination is performed via analyzing the message or instruction to determine if the credit is from a producer or a consumer. Such step/action is reasonable to considered as evaluation or judgment that is performed by mentally in human mind). Thereby, Claim 1 does recite abstract idea.

First of all, the related claim limitation that Applicant argued about is “a credit generator to generate a number of credits for the producing compute building block corresponding to the configuration information to facilitate multi-consumer data streams between the producing compute building blocks and multiple consuming compute building blocks in a computing device”. Based on the plain meaning of the claim limitation, the language of “facilitate multi-consumer data streams … in a computing device” is just description of the achievement of the claimed generating a number of credit for the producer by the credit generator, i.e., the facilitate is performed via the process of generating credits for the producer. Generating a number of credits for product is not a practical solution at the corresponding technological environment or filed of use (see “A “credit” is similar to a semaphore. A semaphore is a variable or abstract data type used to control access to a common resource (e.g. a cyclic buffer) by multiple processes (e.g. producers and consumers) in a concurrent system (e.g., a workload).” … Therefore, in order to ensure a consumer can access a common resource, a credit needs to be given to the consumer” from 2nd paragraph of page 10 from the Remarks). 

Even if examiner focuses on the language of facilitate multi-consumer data streams without considering the generating credit part, it is still not clear to one with ordinary skill in the art that how could a credit generator that facilitates multi-consumer data streams between producer and consumers would solve the issue of “because not all of the consumer node will execute synchronously” as mentioned by Applicant based on the specification. Because facilitating multi-consumer data streams between a single producer and multiple consumers is just facilitating the communication between the producer and consumers, it is not necessary to solve issue of “because not all of the consumer node will execute synchronously” or allow a computing device with multiple consumer nodes to seamlessly perform a workload. In addition, the language of “facilitate multi-consumer data streams between the producing compute building block and multiple consuming compute building blocks in a competing device” can be considered as generally linking the use of the judicial expectation to a particular technological environment or field of use, particularly semaphore or credit usage on the multiple processes, i.e., producer and consumer. In this way, the 
Therefore, Claims 1-25 are rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196